Citation Nr: 0529346	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, 
claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In September 2005, to support his claim, the veteran 
testified at a videoconference hearing chaired by the 
undersigned Acting Veterans Law Judge of the Board.  A 
transcript of the proceeding is of record.

Finally, in September 2005, the representative's motion to 
advance the appeal on the Board's docket on the basis of the 
veteran's severe illness was granted.  See 38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.   The veteran's current lung disability began many years 
after service, and it was not caused by any incident of 
service, including asbestos exposure.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service and is not attributable to asbestos exposure in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2005).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished as a VCAA letter was sent to the 
veteran in July 2003 prior to the initial rating decision in 
September 2003.  In addition, the January 2004 statement of 
the case provided the veteran with specific information 
relevant to the VCAA.  
 
In this case, the veteran clearly is not prejudiced because 
he is fully aware of what the evidence needs to show - even 
were the Board to assume for the sake of argument that his 
VCAA notice is somehow inadequate.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128-30 (2005) (if VA fails to 
inform the veteran regarding what information and evidence is 
necessary to substantiate the claim, VA must demonstrate 
there was clearly no prejudice to him based on any failure to 
give such notice).  An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  Mayfield, 19 Vet. App. at 115 
(quoting McDonough Power Equip., Inc. v. Greenwood, 
464 U.S. 548, 553 (1984).  

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
his current lung disability.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).

Even if such examination determined that he has an asbestos-
related disability, as explained below, there still is no 
competent evidence that he was exposed to asbestos in 
service, and the Board finds that there is sufficient medical 
evidence of record to render a decision in this case.  
Therefore, he still would not be entitled to service 
connection for the disability in any event.  So the Board 
finds that an etiology opinion is not "necessary" to decide 
this claim.  See generally Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There is no evidence 
missing from the record that must be part of it for the 
veteran to prevail on the claim.  This being the case, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Consequently, further VCAA notice is not required.



II  Factual Background

The veteran's service medical records are negative for any 
findings, complaints or treatment of any pulmonary condition, 
asbestosis, or asbestos exposure.  His military occupational 
specialty (MOS) was helicopter pilot, and he served aboard 
the United States Ship (USS) Bon Homme Richard (CVA-31).  

Treatment records for the veteran's private physician, John 
D'Souza, M.D., are of record.  In December 2001, Dr. D'Souza 
diagnosed the veteran with interstitial lung disease, 
etiology to be determined; and underlying chronic obstructive 
pulmonary disease (COPD).  In January 2002, a private X-ray 
study reported that the veteran had a interval development of 
pulmonary embolus in the middle and lower lobes of the right 
lung.  In July 2002, bilateral pleural effusions were also 
diagnosed.  In an August 2003 letter, Dr. D'Souza stated that 
the veteran had severe end-stage pulmonary fibrosis and that 
his survival time was under one year.  The attached pulmonary 
report to this statement indicated that the veteran smoked 
1.5 packs of cigarettes a day for 40 years (60 pack years).  
It was also noted that the veteran was exposed to jet fuel, 
Agent Orange and asbestos.

In a letter to Senator Bob Graham, dated in December 2003, 
the Department of the Navy, Naval Sea Systems Command stated 
that 

[u]nfortunately, we have no way of 
knowing if [the veteran] was exposed to 
asbestos while [aboard] the USS Bon Homme 
Richard. . . .  However, General 
Specifications for Ships, during the time 
frame that the ship was built, required 
heating surface to be covered with an 
insulating material, and asbestos 
products may have been used to achieve 
this end.  Items that required insulation 
included piping, flanges, valve fittings, 
machinery, boilers, evaporators, and 
heaters.

In a letter, dated in September 2005, Dr. D'Souza opined that 
the veteran's interstitial pulmonary fibrosis is consistent 
with exposure to asbestos.  He noted that there is a proven 
correlation between the condition and exposure to asbestos.  
He also noted that the veteran received daily exposure to 
asbestosis over a period of one and one-half years while 
serving aboard the USS Bon Homme Richard.  

The veteran submitted copies of the design specifications of 
USS Bon Homme Richard.  They note that asbestos insulation 
was used on the ship.  

The veteran requests service connection for his pulmonary 
fibrosis based on inservice asbestos exposure.  In statements 
and testimony, the veteran does not contend that his lung 
condition actually began in service.  But he believes, 
nonetheless, that exposure to asbestos in service caused his 
later diagnosed lung condition - thereby still warranting 
service connection.  He noted that he served on several 
occasions aboard the USS Bon Homme Richard as a helicopter 
pilot.  He asserted that he was exposed to asbestos while 
aboard that ship and that this exposure caused his pulmonary 
fibrosis.  He asserted that he was exposed to asbestosis in 
many areas of the ship.  He claimed that his bunk was six 
inches below the overhead, and that a large amount of 
asbestosis insulation fell on him every night.  He also noted 
that the normal activity aboard ship, as well as launching 
and recovery of aircraft, the firing of the ship's guns, and 
the ship's movements, all stirred up asbestos particles.  The 
veteran noted that two of his fellow cabin mates were killed 
in Vietnam, and therefore, cannot provide statements on his 
behalf.  The veteran also noted that his preservice 
activities, college student, as well as his post service 
employment, ramp worker and customer service representative 
for an airline, did not expose him to asbestos.  The veteran 
noted that he stopped smoking in 1999, prior to his pulmonary 
problems and therefore, cigarette smoking could not have 
caused the lung disability.  

The veteran's spouse, a registered nurse, also provided 
testimony at his hearing in September 2005.  She noted that 
the veteran was in good health until about four years ago.  
She noted that the veteran's private physician, Dr. D'Souza, 
when attempting to determine the cause of his lung condition, 
asked the veteran if he served in the military.  Then the 
physician asked if he ever served aboard ship.  The physician 
concluded that the veteran was exposed to asbestos while 
serving aboard the USS Bon Homme Richard, and that such 
exposure caused his severe pulmonary disease.  She also noted 
it usually takes 30 to 35 years after asbestos exposure 
before pulmonary fibrosis occurs.

III  Governing Laws, Regulations and Legal Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  .

In McGinty v Brown, 4 Vet. App. 428 (1993), the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court), noting the absence of specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in DVB Circular 21-88-8, dated May 11, 1998 (Circular).  The 
Circular was subsequently rescinded, and its basic guidelines 
are now incorporated in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

As mentioned, here, the veteran claims that he has an 
asbestos-related lung disease as a result of exposure to 
asbestos while aboard a ship in service.  But bear in mind 
there is no presumption of asbestos exposure merely as a 
result of having served aboard a ship.  See Dyment, supra.  
The RO made an attempt to locate any evidence confirming the 
veteran was exposed to asbestos in service, and the veteran 
provided evidence that asbestosis was installed on the ship 
upon which he served.  However, the evidence does not 
establish that he was exposed to asbestos during his active 
duty in the Navy.  And aside from that, he has a long and 
well-documented history of chronic smoking.  

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board notes that the veteran's 
spouse is a registered nurse and the Board will therefore, 
consider her opinion as well Dr. D'Souza's opinion of record 
in deciding the claim.  However, the Board affords little 
probative weight to their opinions due to the following 
reasons.  They did not review the claims file.  There is no 
evidence of record that the veteran was exposed to asbestos 
in service.  Neither of them considered the veteran's 
extensive smoking history.  Finally, Dr. D'Souza's statement 
is equivocal noting that the veteran's lung condition is 
"consistent with" exposure to fibrosis, however, he did not 
affirmatively state that such exposure caused his lung 
condition.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Therefore, 
the Board concludes that first two Hickson elements have not 
been met.  So considering all of these relevant factors, the 
Board concludes that he does not have a lung disability which 
was incurred in or aggravated by his military service.



In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for pulmonary fibrosis, 
claimed as secondary to asbestos exposure is denied.  



	                        
____________________________________________
	C. TRUEBA 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


